The Decision of November 4, 2010 of the Sentence Review Division was incorrect in that the first paragraph of the Decision stated the defendant was sentenced for violating conditions of a suspended sentence for the offense of Burglary. The defendant was never convicted of Burglary; the underlying offense was “Operating a Motor Vehicle While Under the Influence of Alcohol or Drugs, a Fourth or Subsequent Offense, a Felony.”
NOW, THEREFORE, IT IS ORDERED AD JUDGED AND DECREED THAT the November 4, 2010 Decision, Paragraph one, shall be amended to read as follows:
On May 26, 2010, the defendant was sentenced for violation of the conditions of a suspended sentence, to a commitment to the Department of Corrections for a term of four (4) years, for the offense of Operating a Motor Vehicle While Under the Influence of Alcohol or Drugs, a Fourth or Subsequent Offense, a Felony. The Court recommended the Defendant be considered for placement at Connections Corrections and pre-release programs if deemed appropriate by the Department of Corrections and *100earned by the Defendant’s successful completion of any treatment programs.
DATED this 15th day of December, 2010.
Chairperson, Hon. Blair Jones.